Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                          NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-1070

                                        NIKE, INC.,

                                                  Plaintiff-Appellee,

                                             v.

                  MEITAC INTERNATIONAL ENTERPRISE CO., LTD.
                               and MAN LEE MO,

                                                  Defendants-Appellants,

                                            and

                                      IN SHOE, INC.,

                                                  Defendant.

                                       ON MOTION

Before BRYSON, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PROST, Circuit
Judge.

PROST, Circuit Judge.


                                        ORDER

       Nike, Inc. moves to dismiss this appeal because Meitac International Enterprise

Co., Ltd. et. al. (Meitac) has failed to file their opening brief. Meitac has not responded.

       A party’s failure to comply with the court’s rules, including the requirements of

preparing and filing briefs, can result in dismissal of an appeal for failure to prosecute.

Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed. Cir. 1989).

       Accordingly,
       IT IS ORDERED THAT:

       (1)   The motion is granted.

       (2)   All sides shall bear their own costs.

                                                FOR THE COURT



      March 19, 2007                            /s/ Sharon Prost
            Date                                Sharon Prost
                                                Circuit Judge


cc:    Erik S. Maurer, Esq.
       Ronald M. St. Marie, Esq.

s19

ISSUED AS A MANDATE: ______________________




2007-1070                                   2